United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-780
Issued: October 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 27, 2010 appellant filed a timely appeal of a September 29, 2009 decision of
the Office of Workers’ Compensation Programs denying further merit review. Because over 180
days elapsed between the most recent merit decision of April 23, 2009 to the filing of this appeal,
the Board lacks jurisdiction to review the merits of appellant’s case, pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On November 8, 2007 appellant, then a 47-year-old sale service associate, filed an
occupational disease claim alleging that she lost her sense of smell due to exposure to paint
remover in the performance of duty. In a letter dated November 27, 2007, the Office requested
additional factual and medical evidence from appellant and allowed 30 days for a response. On

August 15, 2007 Dr. Steven Horowitz, a Board-certified otolaryngologist, stated that appellant
had a decreased sense of smell and taste. He noted that she was exposed to paint and paint
thinner at work had a preexisting asthma condition.
In a decision dated February 26, 2008, the Office denied appellant’s claim on the grounds
that the diagnosis of anosmia was not an acceptable diagnosis.
On October 14, 2008 appellant requested reconsideration. She stated that she had
permanent anosmia due to her June 2007 exposure to “Goof Off.” On August 19, 2008
Dr. Nedra Joyner, a Board-certified otolaryngologist of professorial rank, diagnosed loss of sense
of smell and taste after exposure to “Goof Off.” She noted that appellant could taste spicy and
sweet but could not tell the difference between foods. Appellant’s magnetic resonance imaging
scan was normal. Dr. Joyner diagnosed severe microanosmia.
By decision dated December 16, 2008, the Office reviewed the merits of appellant’s
claim and denied modification of the February 26, 2008 decision.
On February 12, 2009 appellant requested reconsideration. In a report dated August 19,
2008, Dr. Joyner diagnosed severe microanosmia. On February 17, 2009 she stated that
appellant had lost the ability to smell and that there was no medical treatment for her condition.
By decision dated April 23, 2009, the Office reviewed the merits of appellant’s claim and
denied modification of its prior decisions. The Office found that Dr. Joyner’s reports established
that appellant had a medical condition, but failed to establish a causal relationship between
appellant’s employment exposure and her diagnosed condition.
On August 4, 2009 appellant requested reconsideration. She submitted a July 1, 2009
letter noting that she sought additional medical treatment.
By decision dated September 29, 2009, the Office denied further merit review of
appellant’s claim on the grounds that she failed to submit any relevant new evidence or argument
in support of her request.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides at section 8128(a) that the Office
may review an award for or against payment of compensation at any time on its own motion or
on application by the claimant.1 Section 10.606(b) of the Code of Federal Regulations provide
that a claimant may obtain review of the merits of the claim by submitting in writing an
application for reconsideration which sets forth arguments or evidence and shows that the Office
erroneously applied or interpreted a specific point of law; or advances a relevant legal argument
not previously considered by the Office; or includes relevant and pertinent new evidence not
previously considered by the Office.2 Section 10.608 of the Office’s regulations provide that
1

5 U.S.C. §§ 8101-8193, 8128(a).

2

20 C.F.R. § 10.606.

2

when a request for reconsideration is timely, but does meet at least one of these three
requirements, the Office will deny the application for review without reopening the case for a
review on the merits.3
The Board has held that the submission of evidence, which repeats or duplicates evidence
already in the case record, does not constitute a basis for reopening a case. The submission of
evidence, which does not address the particular issue involved, does not constitute a basis for
reopening a case. While the reopening of a case may be predicated solely on a legal premise not
previously considered, such reopening is not required where the legal contention does not have a
reasonable color of validity.4
ANALYSIS
The Office accepted that appellant was exposed to “Goof Off” in the performance of
duty. Appellant was diagnosed with a medical condition of severe microanosmia. The Office
denied appellant’s claim finding that the medical evidence did not establish a causal relationship
between the accepted exposure and the diagnosed condition.
Appellant requested
reconsideration on August 4, 2009. She submitted a letter in which she noted that she had sought
additional medical treatment in July 2009. Appellant did not submit any new medical evidence
or legal argument with her August 4, 2009 request for reconsideration. Her request for
reconsideration did not show that the Office erroneously applied or interpreted a specific point of
law, advance a relevant legal argument not previously considered by the Office or include
relevant and pertinent new evidence not previously considered. The Board finds that the Office
properly refused to reopen appellant’s claim for consideration of the merits.
CONCLUSION
The Board finds that appellant’s request for reconsideration did not contain the necessary
legal argument or relevant and pertinent new evidence to require the Office to reopen her claim
for consideration of the merits.

3

Id. at § 10.608.

4

M.E., 58 ECAB 694 (2007).

3

ORDER
IT IS HEREBY ORDERED THAT the September 29, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 1, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

